              Case 1:19-cv-01800-SAB Document 18 Filed 09/30/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   JALEN LAWRENCE GREEN,                               Case No. 1:19-cv-01800-SAB

12                   Plaintiff,                          ORDER DISCHARGING ORDER TO
                                                         SHOW CAUSE AND EXTENDING TIME
13           v.                                          FOR PLAINTIFF TO FILE AN OPENING
                                                         BRIEF
14   COMMISSIONER OF SOCIAL SECURITY,

15                   Defendant.

16

17          Plaintiff Jalen Lawrence Green (“Plaintiff”) filed this action seeking judicial review of a

18 final decision of the Commissioner of Social Security (“Commissioner” or “Defendant”) denying

19 an application for disability benefits pursuant to the Social Security Act. On September 4, 2020,
20 an order issued requiring Plaintiff to show cause why this action should not be dismissed for

21 failure to prosecute within five days of the date of service of this order. The order was served on

22 Plaintiff on September 17, 2020. On September 28, 2020, Plaintiff filed an untimely response to

23 the order to show cause.

24          Plaintiff seeks an extension of time to file an opening brief while he attempts to find an

25 attorney to represent him in this action. The Court shall grant Plaintiff a sixty day extension of

26 time to file the opening brief in this matter.
27          Plaintiff is advised that although he is proceeding pro se, he is still required to comply

28 with the orders of this court and the local and federal rules. Jacobsen v. Filler, 790 F.2d 1362,


                                                     1
                 Case 1:19-cv-01800-SAB Document 18 Filed 09/30/20 Page 2 of 2


 1 1365 (9th Cir. 1986); Ghazali v. Moran, 46 F.3d 52, 54 (9th Cir. 1995); Ghazali v. Moran, 46

 2 F.3d 52, 54 (9th Cir. 1995) Chambers v. Janssen Pharm., Inc., No. 16CV762-JAH(BLM), 2018

 3 WL 3706695, at *3 (S.D. Cal. Aug. 3, 2018), report and recommendation adopted, No. 16CV762

 4 JAH-BLM, 2018 WL 6040758 (S.D. Cal. Nov. 19, 2018). Plaintiff was provided with the

 5 scheduling order and pro se informational order clearing setting out the deadlines in this action.

 6 If Plaintiff is unable to meet a deadline established by an order than the prudent action would be

 7 to file a request for time rather than allowing the deadline to pass and risk dismissal of the action

 8 for failure to comply.

 9          The Court shall grant Plaintiff a sixty day extension of time to file an opening brief in this

10 action. Plaintiff is advised that any further failures to comply will result in the dismissal of this

11 action for failure to comply and failure to prosecute.

12          Accordingly, IT IS HEREBY ORDERED that:

13          1.       The September 4, 2020 order requiring Plaintiff to show cause is DISCHARGED;

14          2.       Plaintiff’s opening brief shall be filed on or before November 30, 2020;

15          3.       Defendant’s opposition to Plaintiff’s opening brief shall be filed on or before

16                   December 30, 2020;

17          4.       Plaintiff’s reply, if any, shall be filed on or before January 14, 2021; and

18          5.       If Plaintiff fails to file an opening brief in compliance with this order, this action

19                   will be dismissed for failure to comply with a court order and failure to prosecute.

20
     IT IS SO ORDERED.
21

22 Dated:        September 29, 2020
                                                           UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28


                                                       2
